FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MING FENG HE,                                    No. 10-72895

              Petitioner,                        Agency No. A099-539-584

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 9, 2014**
                               Pasadena, California

Before: THOMAS, M. SMITH, and CHRISTEN, Circuit Judges.

       Ming Feng He petitions for review of a decision of the Board of Immigration

Appeals (BIA) affirming an immigration judge’s (IJ) denial of his application for

asylum and withholding of removal on adverse credibility grounds. He also

appeals the BIA’s decision to affirm the IJ’s denial of his Convention Against

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (CAT) claim. Because He’s application for asylum was filed after March

11, 2005, we apply the standards set forth in the REAL ID Act. See Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition.

       The BIA’s adverse credibility determination was based at least in part on

the implausibility of He’s testimony that he chose to remain unemployed for five

years so he could attend church on Sundays. Under the REAL ID Act “a trier of

fact may base a credibility determination on . . . the inherent plausibility of the

applicant’s or witness’s account.” 8 U.S.C. § 1158(b)(1)(B)(iii). He contends that

the BIA engaged in impermissible speculation when it decided that his explanation

was implausible. He testified that he did not work in China, besides helping in his

sister’s store occasionally, and that his parents supported him for the five years

between his graduation from high school and leaving China. But he also testified

that his parents did not have a lot of money, that other parishioners could get

Sundays off of work because they worked for the government, and that his father

was a driver and was able to attend church on Sundays. The BIA also concluded

that He failed to corroborate his claims even though such corroboration was

reasonably obtainable, and the record shows that corroboration was requested by

the IJ. See Shrestha, 590 F.3d at 1047.


                                           2
      We will not disturb an adverse credibility finding unless “any reasonable

adjudicator would be compelled to conclude to the contrary.” Rizk v. Holder, 629
F.3d 1083, 1087 (9th Cir. 2011) (citation omitted). We cannot reach that

conclusion here.

      By failing to show that he was eligible for asylum, He also failed to make

the more stringent showing that he was eligible for withholding of removal. See

Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008).

      He presented only his discredited testimony and the 2008 Country Report

for China in support of his CAT claim. This evidence does not compel the

conclusion that He is more likely than not to be tortured if he returns to China. See

Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006). Therefore, the

BIA’s determination that He is not entitled to CAT protection is supported by

substantial evidence.

      PETITION DENIED.




                                          3